Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted January 28, 2021 is acknowledged.
The terminal disclaimer filed on January 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10561736 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "the poloxamer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 14-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Murillo-Cuesta et al. (Maurillo-Cuesta, et al., "Inhibition of Apaf-1 with LPT99 prevents cisplatin-induced hearing loss", IEB Symposium, Montpellier, Abstract P78, 189 (2016) IDS) and Cervantes et al. ("Inhibition of APAF-1 with LPT99 prevents cisplatin-induced apoptosis in HEIOC1 auditory cells," IEB Symposium, Montpellier, Abstract P77, 188, (2016), IDS), in view of Salt et al. ("Local inner-ear drug delivery and pharmacokinetics," Drug Discov Today, 10(19):1299-1306 (2005), IDS),  Chen et al. ("In vivo Distribution and Pharmacokinetics of Dexamethasone Sodium Phosphate Thermosensitive in situ Gel Following Intratympanic Injection," 37(3): 456-459 (2006), IDS) and Peypoch et al. (EP 2 460 789 A2, IDS, cite No. 33). 
Murillo-Cuesta et al. teach that LPT99, 
    PNG
    media_image1.png
    189
    228
    media_image1.png
    Greyscale
, one of the compounds recited in claim 11, a second generation APAF-1 inhibitor with good cochlear permeability, when administered by transtympanic surgery in in young male Wistar rats, is effective for in the prevention of cisplatin induced-hearing loss in rats. See, the entire document. 
The primary references do not teach expressly a sustained release formulation comprising LPT99 solution and a thermal reversible polymer, such as POLOXAMER®407 (triblock copolymer of PEO and PPO). (See, page 4 of the specification).
However, Salt et al. teach that inner ear deliveries, e.g., intratympanic injection, of drug for treating inner ear disorders are desirable in the art and the employment of biodegradable polymer in the form of gel for the controlled delivery of substance to the inner ear is known of many advantages, such as a specific release kinetic for prolonged delivery and the possible of drug targeting. See, particularly, page 5, the last paragraph; page 6, the paragraph of Biodegradable polymers, bridging to page 7. Chen et al. teach the employment of POLOXAMER®407 as the carrier for intratympanic injection of an inner ear drug, which provide significant cochlea-oriented and sustained release effect. See the abstract. Peypoch et al. teaches the compounds recited herein, including LPT99, as APAF-1 inhibitors for treatment of pathological and/or physiological conditions associated with an increase of apoptosis, such as acoustic trauma. See, particularly, the abstract, paragraphs [0011] to [0021], [0032] to [0034], and [0080]; page 55, line 25, compound id 4.11, more specific.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a sustained releasing dosage form of an APAF-1 inhibitor, such as LPT99, with a thermal reversible polymer, such as such as POLOXAMER®407 (triblock copolymer of PEO and PPO), and to use the same for treating hearing loss by intratympanic injection to the inner ear.
A person of ordinary skill in the art would have been motivated to make a sustained releasing dosage form of an APAF-1 inhibitor, such as LPT99, with a thermal reversible polymer, such as such as POLOXAMER®407 (triblock copolymer of PEO and PPO), and to use the same for treating hearing loss by intratympanic injection to the inner ear because APAF-1 inhibitors, in general, and LPT99 in particular, are known for treating hearing loss and/or protecting the hair cells for hearing. Further, intratympanic injection delivery of the drug for treating inner ear disorders in sustained release form have been known and preferred in the art. Thermal reversible polymers, such as, POLOXAMER®407 (triblock copolymer of PEO and PPO), is particularly known for such purpose. As to the limitation of suitable for injection through certain needle, the pH and osmolality, and the effective amounts of the drug in the composition, note, the optimization of a result effective parameter, e.g., proper viscosity, pH and/or osmolality of an injectable composition, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, making an injection dosage with proper pH and osmolality so that to be compatible with the physiological conditions would have been with the purview of ordinary skill in the art. The employment of other well-known pharmaceutical acceptable excipients, such as water and/or buffer agents in the composition would also have been with the purview of ordinary skill in the art, absent evidence to the contrary. As to the benefit of the composition recited in claims 17, note, such property is inseparable from the composition. Further, since POLOXAMER®407 is an old and well-known polymer for drug delivery, it would have been obvious to one of ordinary skill in the art to use it as the carrier for drug delivery. Finally, making a composition by mixing all of the known ingredients together would have been obvious to one of ordinary skill in the art.
Response to the Arguments

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, the prior art as a whole teach that LPT99 has been old and well-known for treating or preventing hearing loss, particularly for local administration, and the thermo-eversible polymers, such as poloxamer 470 have been known in the art for effective and controlled delivery of therapeutic agent. Thus, the use of the known agents with the know carrier for their known functions would have been obvious to one of ordinary skill in the art. Further, the optimization of a result effective parameter, e.g., the optimal amount and/or concentration of a therapeutic agent in an injectable composition through routine experimentation is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Furthermore, a lower effective concentration of the active ingredient with poloxamer as carrier would have reasonably been expected because of the known superior properties of poloxamer. 
As to applicants’ remarks about the unpredictability of the prior art and the advantage demonstrated in the application, note, establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627